DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference number not mentioned in the description: 308 in Fig. 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference number in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.75(f), which requires claims to be consecutively numbered. Misnumbered claims 13-20 have been renumbered 12-19, respectively.
Claims 1, 13, and 20 are objected to because of the following informalities:
claim 1, lines 2-3, “wherein each of the plurality of corners is associated with a number” should read --wherein each of the plurality of corners is associated with a number,--;
claim 1, line 5, “the center” should read --a center--;
claim 13, line 1, “a spin plate” should read --the spin plate--; and
claim 20, line 1, “the top surface” should read --a top surface--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “attachment mechanism” and “rotational member” in claims 13 and 15, respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is as follows:
attachment mechanism: Figs. 2, 4; first attachment mechanism 210, second attachment mechanism 402; [0037], [0045]–[0047]
rotational member: Figs. 2-3; rotational member 206, rotating member 306; [0045]–[0046]
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 and 18-19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the base plate” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, as suggested by claim 15, this limitation of claim 13 will be interpreted as a base plate included by the spin plate.
Claim 18 recites the limitations “the top plate” and “the base plate” in lines 1 and 2, respectively. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, as suggested by claim 15, these limitations of claim 18 will be interpreted as a top plate and a base plate included by the spin plate, respectively.
Claim 19 recites the limitation “the top plate” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, as suggested by claim 15, this limitation of claim 19 will be interpreted as a top plate included by the spin plate.
Claims 14-16 are rejected due to their dependency, either direct or indirect, from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. (US 20090111657 A1) [hereinafter “Snow”].
Snow discloses a dance instruction mat (Abstract (“A therapeutic and/or exercise apparatus is provided for use in connection with structured, multiaxial, multi-pattern movement that aids in rehabilitation or enhances conditioning.”); cl. 1; Fig. 1; base portion 12, top surface 16) comprising:
a plurality of corners, wherein each of the plurality of corners is associated with a number and a plurality of midpoints, wherein each of the plurality of midpoints is associated with a number; (Figs. 1, 3; top surface 16) a spin plate located at the center, wherein the spin plate is configured to rotate; (cl. 1; Fig. 1; rotary disk 24; [0025]) and a plurality of directional lines connecting the plurality of corners and midpoints to a center of the mat. (Fig. 3)
It should be noted that the limitations “wherein each of the plurality of corners is associated with a number and a plurality of midpoints, wherein each of the plurality of midpoints is associated with a number” and “a plurality of directional lines connecting the plurality of corners and midpoints to a center of the mat” are printed matter and have only been given little patentable weight. Where a product merely serves as a support for printed matter, no functional relationship exists. Moreover, because the printed matter (numbers and directional lines) and the product (mat) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). See also MPEP § 2111.05. Furthermore, even if they were given substantial patentable weight, Snow discloses these limitations as stated above.
Snow may not explicitly disclose a hexagon, however, such a modification would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because doing so would have been nothing more than a design choice concerning the pattern and/or shape of the mat; the record also contains no evidence that a hexagonal pattern and/or shape of the claimed mat is significant. See In re Dailey, 357 F.2d 669, 672–73, 149 USPQ 47, 50 (CCPA 1966). See also MPEP § 2144.04(IV)(B).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Snow as modified as applied to claim 1 above, and further in view of Rogers (US 20150310764 A1).
Claim 2
Snow as modified discloses the elements of claim 2 as stated above for claim 1.
Snow as modified may not explicitly disclose, but, in the same field of endeavor, Rogers teaches wherein the numbers associated with the plurality of corners and the numbers associated with the plurality of midpoints are arranged from 1 to 12 in a clockwise direction to provide directional awareness. ([0024] (“directional demarcations might include … clock face elements, … numbers, …; whereas, directional demarcations may be situated symmetrically or asymmetrically ….”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the mat of Snow as modified to include wherein the numbers associated with the plurality of corners and the numbers associated with the plurality of midpoints are arranged from 1 to 12 in a clockwise direction to provide directional awareness as taught by Rogers because doing so would “provid[e] a visual aid with directional demarcations to be used for directing proper and consistent body placement for skills, moves, or poses, ….” ([0010])
It should be noted that the limitation “wherein the numbers associated with the plurality of corners and the numbers associated with the plurality of midpoints are arranged from 1 to 12 in a clockwise direction to provide directional awareness” is printed matter and has only been given little patentable weight. Furthermore, even if it were given substantial patentable weight, Rogers discloses this limitation as stated above.
Claim 3
Snow as modified and in view of Rogers discloses the elements of claim 3 as stated above for claim 1.
It should be noted that the limitation “wherein the numbers associated with the plurality of corners are odd numbers 1, 3, 5, 7, 9, and 11” is printed matter and has only been given little patentable weight. Furthermore, even if it were given substantial patentable weight, Snow as modified and in view of Rogers discloses this limitation as stated above.
Claim 4
Snow as modified and in view of Rogers discloses the elements of claim 4 as stated above for claim 3.
It should be noted that the limitation “wherein the numbers associated with the plurality of midpoints are even numbers 2, 4, 6, 8, 10, and 12” is printed matter and has only been given little patentable weight. Furthermore, even if it were given substantial patentable weight, Snow as modified and in view of Rogers discloses this limitation as stated above.
Claim 5
Snow as modified and in view of Rogers discloses the elements of claim 5 as stated above for claim 4.
It should be noted that the limitation “wherein the numbers associated with the plurality of corners and midpoints are arranged to form a clock face on the hexagon for placement of at least one body part” is printed matter and has only been given little patentable weight. Furthermore, even if it were given substantial patentable weight, Snow as modified and in view of Rogers discloses this limitation as stated above.

Claims 6-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Snow as modified and in view of Rogers as applied to claim 5 above, and further in view of Howlett-Campanella (US 20010034288 A1).
Claim 6
Snow as modified and in view of Rogers discloses the elements of claim 6 as stated above for claim 5.
Snow as modified and in view of Rogers may not explicitly disclose, but, in the same field of endeavor, Howlett-Campanella teaches wherein the center of the mat further comprises a diamond having a top corner, a bottom corner, a first side corner, and a second side corner. (Fig. 1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the mat of Snow as modified and in view of Rogers to include wherein the center of the mat further comprises a diamond having a top corner, a bottom corner, a first side corner, and a second side corner as taught by Howlett-Campanella because doing so would “allow[] a practitioner to properly align his or her body in a variety of poses ….” ([0010])
It should be noted that the limitation “wherein the center of the mat further comprises a diamond having a top corner, a bottom corner, a first side corner, and a second side corner” is printed matter and has only been given little patentable weight. Furthermore, even if it were given substantial patentable weight, Howlett-Campanella discloses this limitation as stated above.
Claim 7
Snow as modified and in view of Rogers and Howlett-Campanella discloses the elements of claim 7 as stated above for claim 6.
It should be noted that the limitations of claim 7 are printed matter and have only been given little patentable weight. Moreover, to the extent a functional relationship exists between the mat and the indicia of claim 7, the relationship is identical to that taught by Snow as modified and in view of Rogers and Howlett-Campanella; namely, that the indicia provide guidance to a user when performing a dance or exercise on the mat.
Furthermore, although Snow as modified and in view of Rogers and Howlett-Campanella may not explicitly disclose the limitations of claim 7, such a modification would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because doing so would have been nothing more than a design choice concerning the pattern of the mat; the record also contains no evidence that the pattern of claim 7 is significant. See Dailey, 357 F.2d at 672–73, 149 USPQ at 50. See also MPEP § 2144.04(IV)(B).
Claim 8
Snow as modified and in view of Rogers and Howlett-Campanella discloses the elements of claim 8 as stated above for claim 7.
It should be noted that the limitations of claim 8 are printed matter and have only been given little patentable weight. Moreover, to the extent a functional relationship exists between the mat and the indicia of claim 8, the relationship is identical to that taught by Snow as modified and in view of Rogers and Howlett-Campanella; namely, that the indicia provide guidance to a user when performing a dance or exercise on the mat.
Furthermore, although Snow as modified and in view of Rogers and Howlett-Campanella may not explicitly disclose the limitations of claim 8, such a modification would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because doing so would have been nothing more than a design choice concerning the pattern of the mat; the record also contains no evidence that the pattern of claim 8 is significant. See Dailey, 357 F.2d at 672–73, 149 USPQ at 50. See also MPEP § 2144.04(IV)(B).
Claim 9
Snow as modified and in view of Rogers and Howlett-Campanella discloses the elements of claim 9 as stated above for claim 8.
It should be noted that the limitation “wherein the plurality of directional lines delineates sections for placement of at least one body part” is printed matter and has only been given little patentable weight. Furthermore, even if it were given substantial patentable weight, Snow as modified and in view of Rogers and Howlett-Campanella discloses this limitation.
Claim 10
Snow as modified and in view of Rogers and Howlett-Campanella discloses the elements of claim 10 as stated above for claim 8, and further discloses a plurality of dots for placement of at least one body part. (Rogers: [0024] (“directional demarcations might include … ticks, …; whereas, directional demarcations may be situated symmetrically or asymmetrically ….”))
It should be noted that the limitation “a plurality of dots for placement of at least one body part” is printed matter and has only been given little patentable weight. Furthermore, even if it were given substantial patentable weight, Snow as modified and in view of Rogers and Howlett-Campanella discloses this limitation as stated above.
Claim 11
Snow as modified and in view of Rogers and Howlett-Campanella discloses the elements of claim 11 as stated above for claim 10.
It should be noted that the limitations “wherein the plurality of dots are arranged in a circle around the diamond, wherein a first dot is at the top corner of the diamond and a second dot is at the bottom corner of the diamond” are printed matter and have only been given little patentable weight. Moreover, to the extent a functional relationship exists between the mat and the indicia of claim 11, the relationship is identical to that taught by Snow as modified and in view of Rogers and Howlett-Campanella; namely, that the indicia provide guidance to a user when performing a dance or exercise on the mat.
Furthermore, although Snow as modified and in view of Rogers and Howlett-Campanella may not explicitly disclose the limitations of claim 11, such a modification would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because doing so would have been nothing more than a design choice concerning the pattern of the mat; the record also contains no evidence that the pattern of claim 11 is significant. See Dailey, 357 F.2d at 672–73, 149 USPQ at 50. See also MPEP § 2144.04(IV)(B).
Claim 12
Snow as modified and in view of Rogers and Howlett-Campanella discloses the elements of claim 12 as stated above for claim 6.

Claim 17
Snow as modified and in view of Rogers and Howlett-Campanella discloses the elements of claim 17 as stated above for claim 12, and further discloses wherein the spin plate has a height that is equal to or less than a height of the mat. (Snow: Fig. 1; recess 22; [0025])

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Snow as modified and in view of Rogers and Howlett-Campanella as applied to claim 12 above, and further in view of List (US 20020151417 A1).
Claim 13
Snow as modified and in view of Rogers and Howlett-Campanella discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 13 as stated above for claim 12.
Snow as modified and in view of Rogers and Howlett-Campanella may not explicitly disclose, but, in the same field of endeavor, List teaches wherein the base plate attaches to the mat using an attachment mechanism. (Figs. 4A, 6; disk assembly, pins 23, holes 29; [0026]–[0027])
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the mat of Snow as modified and in view of Rogers and Howlett-Campanella to include wherein the base plate attaches to the mat using an attachment mechanism as taught by List because doing so would merely involve the use of a known technique (List’s attachment mechanism) to improve a similar product (the mat of Snow as modified and in view of Rogers and Howlett-Campanella) in the same way. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–21, 82 USPQ2d 1385, 1395–97 (2007).

Claim 14
Snow as modified and in view of Rogers, Howlett-Campanella, and List discloses the elements of claim 14 as stated above for claim 13.
Claim 15
	Snow as modified and in view of Rogers, Howlett-Campanella, and List discloses the elements of claim 15 as stated above for claim 13, and further discloses wherein the spin plate comprises a base plate (List: Fig. 4A; lower disk 22), a rotational member (List: Fig. 4A; upper race 25, lower race 26, ball bearings 27; [0026]), and a top plate. (List: Fig. 4A; upper disk 21)
Claim 16
Snow as modified and in view of Rogers, Howlett-Campanella, and List discloses the elements of claim 16 as stated above for claim 15.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Snow as modified and in view of Rogers, Howlett-Campanella, and List as applied to claim 13 above, and further in view of Zetocha et al. (US 5683337 A) [hereinafter “Zetocha”].
Snow as modified and in view of Rogers, Howlett-Campanella, and List discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 18 as stated above for claim 13.
	Snow as modified and in view of Rogers, Howlett-Campanella, and List may not explicitly disclose, but, in the same field of endeavor, Zetocha teaches wherein the top plate has a diameter smaller than a diameter of the base plate. (Figs. 2, 4; top plate 20, bottom plate 30)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the mat of Snow as modified and in view of Rogers, Howlett-Campanella, and List to include wherein the top plate has a diameter smaller than a diameter of the base plate as taught by Zetocha because doing so would involve nothing more than the simple substitution of one known element (the mat of Snow as modified and in view of Rogers, Howlett-Campanella, and List with a top plate and base plate having equal diameters)  for another (Zetocha’s top plate having a smaller diameter) to obtain predictable results. See KSR, 550 U.S. at 415–21, 82 USPQ2d at 1395–97.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Snow as modified and in view of Rogers, Howlett-Campanella, and List as applied to claim 13 above, and further in view of Iverson (US 20030216221 A1).
Snow as modified and in view of Rogers, Howlett-Campanella, and List discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 19 as stated above for claim 13.
Snow as modified and in view of Rogers, Howlett-Campanella, and List may not explicitly disclose, but, in the same field of endeavor, Iverson teaches wherein the top surface of the top plate comprises a cushioning material. (Fig. 1; gripping pad 40; [0033] (“The gripping pad 40 may be comprised of any nonskid material such as but not limited to rubber ….”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the mat of Snow as modified and in view of Rogers, Howlett-Campanella, and List to include wherein the top surface of the top plate comprises a cushioning material as taught by Iverson because employing such a material would “provide[] gripping and cushioning during usage of the” mat. ([0035])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715                                                                                                                                                                                                        

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        









September 29, 2022